DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 2/8/2022. Amendments to claims 1, 10 and 16 have been entered.  Claim 8 has been cancelled.  Claims 1-7 and 9-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, claim 10 is directed to a non-transitory computer readable storage medium and claim 16 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to manage an insurance policy value through premium allocations which is a fundamental economic practice, i.e. managing insurance to mitigate risk, and commercial or legal interaction, i.e. business relationships for modifying an agreement in the form of an insurance contract, and thus grouped 
	The following italicized limitation steps of claim 1 (claims 10 and 16 being similar), stripped of the additional elements, set forth the abstract idea of managing an insurance policy value through premium allocations.
[1] “receive, …, a request from a user to implement a dynamic resource allocation associated with a predetermined user resource, …;”  The “resource allocation” is disclosed as an insurance policy, see at least [0025], and the “user resource” is defined as a premium amount.  Requesting that an allocation, e.g. the investment of premium payments for the insurance policy, be invested in the manner set forth, is part of the abstract idea.  The nominal recitation of a “communication channel”, as defined in paragraph [0045] of the specification, as any network available for the transmission of information, does not preclude this step being performed in a myriad of ways in a manual fashion.
configure the dynamic resource allocation based on at least analyzing the user request, wherein configuring the dynamic resource allocation comprises determining a plurality of time intervals associated with the dynamic resource allocation;” Determining a plurality of time intervals can be completed in the mind through observation and evaluation and thus falls under Mental Process but for the nominal recitation of “the at least one processing device”.  Determining the time intervals, based on a user’s request, to invest or allocate premium payments is a fundamental economic practice. 
[3] “initiate, …, a first resource transfer from a user resource for a first time interval of the plurality of time intervals, wherein the first resource transfer comprises a first resource transfer value;”  Transferring funds to be invested in an insurance policy for a time interval is a fundamental economic practice.
[4] “implement the dynamic resource allocation for the plurality of time intervals, wherein implementing the dynamic resource allocation comprises, for a predetermined time interval of the plurality of time intervals: determining an adapted resource component associated with the predetermined time interval; determining a cumulative growth rate associated with the adapted resource component, wherein the cumulative growth rate comprises a rate of change of the adapted resource component from a preceding first dynamic index implementation of the adapted resource component at a prior time interval directly preceding the predetermined time interval;”  But for the nominal recitation of “the at least one processing device”, the determining steps can be completed in the human mind and fall under Mental Processes as well as managing an insurance policy investment.  The dynamic index is disclosed in paragraph [0035] of the specification as, e.g. stock index. As such, determining a growth rate for an amount based on a time interval of a stock index is merely a calculation.
constructing a total long term resource availability component for the predetermined time interval based on varying a prior total long term resourceAppl. No.: 16/243,899Amdt. Dated: February 8, 2022Reply to Office Action dated October 8, 2021 Page 4 of 19availability in direct proportion with the cumulative growth rate, wherein the prior total long term resource availability is associated with the prior time interval directly preceding the predetermined time interval; and transforming the adapted resource component by implementing the adapted resource component in a second dynamic index for the predetermined time interval;” Again, this step can be completed manually through calculations to determine a cash value based on a period of time and a growth rate.  This is a fundamental economic practice when determining how much cash value an insurance policy will be worth to mitigate future risk.  Implementing a cash value into a stock index for investment is a most fundamental economic practice.
[6] “identify a life event modification trigger associated with the predetermined time interval;”  This is claimed at a very high level of generality such that identifying can be done through a mental evaluation but for the nominal recitation of the generic processing device. The life event modification trigger, as defined by the specification in at least [0057], is merely “The life event modification trigger may be associated with one or more of triggering of the life event allocation resource component (e.g.,Page 15 of 33 Non-Provisional Patent Application Ser. No.: To be assignedAttyDktNo.: 043027.000093death benefit) payment to the user, long term care (LTC) acceleration resource value payment to the user, extended resource value (e.g., extension of benefits rider) payment to the user, modifications to the rider selection/configuration for subsequent time intervals by the user, modifications to the resource transfer value (premium) for subsequent time intervals by the user, and/or the like.”  These are all merely business events and the term “trigger” has no technical detail other than to initiate the abstract idea upon the identification of one of these business practices occurring.

in response to identifying the life event modification trigger, …, modify the dynamic resource allocation for a second time interval of the plurality of time intervals succeeding the predetermined time interval;” Again, this can be done manually but for the recitation of the generic processor and is directed to the abstract idea of managing an insurance policy value through premium allocations. These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under Certain Methods of Organizing Human Activity as well as mental steps that fall under the Mental Processes grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a “at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device”, “an operative communication channel” and a “user device” (claim 1), a “computer program product”, a “user device” and “an operative communication channel” (claim 10) and a “user device” and “an operative communication channel” (claim 16), there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity and Mental Processes grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, such as processors with memory suitably programmed in the form of “at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device” and a “user device” communicating over a generic network via a “an operative communication channel” to perform the claimed limitation steps. The computing 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing devices suitably programmed and communicating information over a generic network to perform the claimed limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an 
	For instance, the steps of claims 1, 10 and 16, as analyzed above, are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity claimed such as receiving a request, transmitting a notification and providing displayable information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and performing repetitive calculations, Flook, 427 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of the claims”); see MPEP 2106.05(d)(II). 
Dependent claims 2-7, 9, 11-15 and 17-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited 
For instance, claims 2, 11 and 17 merely further define the abstract idea by determining a value(s), e.g. a cash value as defined by the specification, during a time interval.  This can be accomplished manually through use of pen and paper. Claims 3, 12 and 18 merely recite a fundamental economic practice or transferring funds according to a time interval.  The “adapted resource value” is merely a sum of the amounts of the two time intervals which is a simple calculation with nothing more and further limits the abstract concept. Claims 4, 13 and 19 recite steps, that, but for the nominal recitation of the generic processor suitably programmed, can be completed through mental evaluation or use of pen and paper.  Automating this step does not make it any less abstract as it is solely directed to further defining the abstract idea. Claims 5, 14 and 20 merely recite determining a value for a time interval to be used in the abstract concept and is recited at a very high level of generality.  This can be completed through mental evaluation but for the nominal recitation of generic computing elements.  Claim 6 is merely data gathering to be used by the abstract idea of managing an insurance policy value. The user merely selects inputs. Claims 7 and 14 merely narrow the definition of the dynamic resource allocation to a long term care value, e.g. a death benefit, provided by an insurance policy.  Claim 9 merely defines the predetermined time interval as the first time interval with nothing significantly more.  
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to manage an insurance policy value through premium allocations further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to manage an insurance policy value through premium allocations) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed communicating information over a generic network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to manage an insurance policy value through premium allocations) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-7 and 9-20, filed in the Remarks of 2/8/2022 have been fully considered but they are not persuasive. 
On pages 11-13 of the Remarks, Applicant argues that the claims are not directed to an abstract idea stating ‘“The current claims are not directed to one of these groupings. Instead, the claims are directed to electronically implemented systems and computer program products that are structured for implementing dynamic resource allocation and transformation of resource allocations of predetermined intervals based on dynamic indices for users. The claimed invention is not directed to a system that merely computes values for output in a general manner. Instead, the claimed invention, in its various forms, interacts with various servers to determine an adapted resource component for a predetermined time interval of a plurality of time intervals associated identify a life event modification tripper associated with the predetermined time interval, and in response to identifying the life event modification trigger, automatically and in real-time, modify the dynamic resource allocation for a second time interval of the plurality of time intervals succeeding the predetermined time interval. The claims are directed to statutory categories under § 101 (i.e., "process, machine, manufacture, ..."). Therefore, the claims are not directed to an abstract idea under Prong One of Step 2A.”’  Examiner respectfully disagrees.
	Applicant has improved the abstract idea of managing an insurance policy value through premium allocations.  Allocating premiums or insurance payments through a series of steps determining an investment strategy based on time intervals, stock indexes and life events is purely a fundamental economic practice. This is clear when the additional elements are stripped from the claim language leaving the abstract idea steps.  The “identifying a life event modification trigger” and subsequently “modify the dynamic resource allocation” steps have no technical detail such that they are not merely part of the abstract idea automated at the highest level of generality performed by generic computing elements.  In paragraph [0057] of the specification it is clear that the life event modification trigger is determined through a business event such as “The life event modification trigger may be associated with one or more of triggering of the life event allocation resource component (e.g.,Page 15 of 33Non-Provisional Patent Application Ser. No.: To be assigned AttyDktNo.: 043027.000093death benefit) payment to the user, long term care (LTC) acceleration resource value payment to the user, extended resource value (e.g., extension of benefits rider) payment to the user, modifications to the rider selection/configuration for subsequent time intervals by the user, modifications to the resource transfer value (premium) for subsequent time intervals by the user, and/or the like. In response to Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.  Applicant’s invention is directed to an abstract idea.
On pages 13-18 Applicant argues that the recited claims provide a practical application of the abstract idea and also significantly more arguing similarities of the instant claims to those of Example 42 of the Subject Matter Eligibility Examples, Claim 2 of Example 21 and Diamond v. Diehr (Diehr hereinafter).  Specifically arguing that the present claims provides 
	“1. an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
	2. an additional element implements a judicial exception with, or uses a judicial 
exception in conjunction with, a particular machine or manufacture that is integral 
to the claim.”  Examiner respectfully disagrees with these arguments.
	The additional elements recited in the claims are “at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device” and a “user device” communicating over a generic network via a “an operative communication channel”.  A plain reading of the specification makes clear that these devices are not particular in nature and can be any type of generic, off-the-shelf, commercially available processor with memory communicating over any type of network to solve the 
graphical user interface (GUI) is a type of interface that allows users to interact with electronic devices such as graphical icons and visual indicators such as secondary notation, as opposed to using only text via the command line. That said, the graphical user interfaces are typically configured for audio, visual and/or textual communication. In some embodiments, the graphical user interface may include both graphical elements and text elements. The graphical user interface is configured to be presented on one or more display devices associated with user devices, entity systems, auxiliary user devices, processing systems and the like.”’  Paragraph [0042] discloses ‘“In accordance with embodiments of the invention, the term "user" may refer to a customer or the like, who utilizes an external apparatus such as a user device, for executing resource transfers or transactions. The external apparatus may be a user device (computing devices, mobile devices, wearable devices, and the like),…”’ and ‘“In accordance with embodiments of the invention, the term "module" with respect to an apparatus may refer to a hardware component of the apparatus, a software component of the apparatus, or a component of the apparatus that comprises both hardware and software. In accordance with embodiments of the invention, the term "chip" may refer to an integrated circuit, a microprocessor, a system-on-a-chip, a microcontroller, or the like that may either be integrated into the external apparatus or may be inserted and removed from the external apparatus by a user.”’  Paragraph [0045] discloses “The network 101 may be a global area network (GAN), such as the Internet, a 
wide area network (WAN), a local area network (LAN), or any other type of network or combination of networks. The network 101 may provide for wireline, wireless, or a combination wireline and wireless communication between devices on the network 101. The network 101 is Page 11 of 33 
Non-Provisional Patent Application Ser. No.: To be assignedAttyDktNo.: 043027.000093frequency (AF) waves, wireless personal area network, radio-frequency (RF) technology, and/or other suitable communication channels.”  Paragraph [0047] discloses “The user device 104, herein referring to one or more user devices, wherein each user device 104 may generally comprise a communication device 110, a display device 112, a geo-positioning device 113, a processing device 114, and/or a memory device 116. The user device 104 is a computing system that allows a user 102 to interact with other systems to initiate or to complete activities, resource transfers, and transactions for products, and the like. The processing device 114 is operatively coupled to the communication device 110 and the memory device 116. The processing device 114 uses the communication device 110 to communicate with the network 101 and other devices on the network 101, such as, but not limited to the resource technology system 106. As such, the communication device 110 generally comprises a modem, server, or other device for communicating with other devices on the network 101. In some embodiments the network 101Page 12 of 33 Non-Provisional Patent Application Ser. No.: To be assigned 
AttyDktNo.: 043027.000093comprises a network of distributed servers.”  Also, see paragraph [0048-0052] and [0081-0086] as well as the analysis in paragraphs 6 and 7 above.
	Examiner does not agree that the instant claims are similar to those found patent eligible, under Step 2A, Prong 2, in Claim 1 of Example 42.  In Example 42, Claim 1, the data received 
	Turning to Claim 2 of Example 21,  Examiner does not agree that there are similarities between the instant case and those of Example 21. In Claim 2 of Example 21, an improvement in technology was identified to indicate significantly more elements in the claims. The claimed invention addressed the Internet centric challenge of alerting a subscriber with time sensitive when the subscriber’s computer is offline (emphasis added). This is addressed by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online. These are meaningful limitations that add more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solve an Internet centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings. These limitations, when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application. Therefore, Claim 2, of Example 21, recites patent eligible subject matter. However, in Applicant’s claimed invention, the features of “identify a life event modification trigger associated with the predetermined time interval; in response to identifying the life event modification trigger, automatically and in real-time, modify the dynamic resource allocation for a second time interval of the plurality of time intervals succeeding the predetermined time interval;” are, at best, all conventional functions of a programmed computer and hence are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. There is no technical detail as to how the trigger initiates the modification other than at a very high level of generality such that a human being could accomplish such task.  The term automatic and in real time are merely terms inherent to the use of computing functionality to gain efficiency in the abstract idea with nothing significantly more.  In Claim 2 of Example 21 there was a technological solution to a technological problem. Applicant’s invention is a business solution, leveraging technology, to a problem rooted in an abstract idea, i.e. managing the value of an insurance policy over time. Ultramercial, Inc. v. Hulu, LLC, _F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than the abstract idea.
	Examiner respectfully disagrees that the instant claims are similar to those in Diehr as argued by Applicant as “Like the claimed invention in Diehr, the present claimed invention receives signal inputs (e.g., user inputs to implement a dynamic resource allocation) and then actively provides dynamic reallocation based on a variety of data factors and event triggers.”  The claimed invention in Diehr, although involving a well-known mathematical equation and generic computers, was directed to solving the technical problem identified as “But the shortcoming of this practice is that operating with an uncontrollable variable inevitably led in some instances to overestimating the mold-opening time and overcuring the rubber, and in other instances to underestimating that time and undercuring the product.”, page 178 of the Diehr opinion.  The problem Applicant’s invention solves is reallocating cash value based on various time intervals, growth rates, stock indexes and life events in the form of identifying various business decisions such as insurance policy payouts or premium modifications.  The “signals inputs” argued by Applicant are merely business parameter inputs, decided by the user, from which they would like their premiums invested over time to increase a total insurance policy value.  At best this is an improvement to the abstract idea itself.  The Court’s opinion, on page 175, of the Diehr decision states “The respondents’ claims were not directed to a mathematical algorithm or an improved method of calculation but rather recited an improved process for molding rubber articles by solving a practical problem which had arisen in the molding of rubber products.” Further, on page 184 of the Diehr decision, the Court determined “Analyzing Alice Corp. See Alice Corp., 134 S.Ct. at 2360. Furthermore, simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012).
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to a problem of managing an insurance policy value through premium allocations. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device”, “an operative communication channel” and a “user device”, all suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejection above, rejection of claims 1-7 and 9-20 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/24/2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695